The complaint in this case consisted of one count. The action was for damages resulting from a collision between appellee's automobile and a truck of appellant driven at the time by his agent.
The demurrer to the complaint was properly overruled. The allegations of injury or damages and of negligence by the agent of appellant in operating or driving the truck were sufficiently specific to apprise defendant of the nature and character of the evidence to be expected.
The evidence as to the collision and the facts incident thereto was in conflict. Its weight or probative force was for the jury to determine. There was no error in refusing the affirmative charge.
The oral charge of the court in connection with the several written charges given at the request of appellant properly stated the law governing the issues involved upon the trial of this case. We discover no reversible error in this connection and the assignments of error on this point cannot be sustained.
The judgment of the lower court from which this appeal was taken will stand affirmed.
Affirmed.